DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 09/09/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 2, 15, 17 and 22 has been entered.
Claims 1, 3-14, 16, 18-21 and 23 are pending in the instant application.

ABSTRACT
The previous objection to the abstract is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub. No. 2016/0178836).
Regarding Claim 1, Kim discloses, at least in figure 2A, a backlight module (400, ¶ [0047]) comprising: a support plate (452, ¶ [0061], circuit board, applicant’s specification, ¶ [0015] discloses it is a circuit board) comprising a first surface (top); a light source (451, ¶ [0060]) fixed to the first surface of the support plate (452), having a light exit face (to the right), and configured to emit a light from the light exit face (¶ [0061]); an adhesion assembly (470, ¶ [0065], dbl sided tape) disposed on the first surface (top) of the support plate (452), and comprising at least one adhesion part (470)  extending from the light exit face of the light source in a direction away from the light source (451); ; a top surface located opposite to the bottom surface and serving as a light exit face of the light guide plate; and a side surface surrounding the bottom surface and the top surface, wherein a portion of the side surface serves as a light entry face of the light guide plate, and the light emitted by the light source enters the light guide plate through the light entry face of the light guide plate and an orthographic projection of an edge of the adhesion part (470) proximate to the light entry face on the support plate (452) is aligned with an orthographic projection of the light entry face on the support plate (452); and a back plate (440, ¶ [0049]) comprising: a bent part (443, ¶ [0077) configured to block the light source (it would do this, see figure.), wherein the orthographic projection of the light entry face on the support plate (452) is within an orthographic projection of the bent part on the support plate (452).  
Kim fails to disclose: and wherein the light entry face of the light guide plate is in direct contact with the light exit face of the light source.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the light source of Kim in direct contact with the light incident surface of the light guide to minimize loss of light from the light source (common sense).
Regarding Claim 9, Kim discloses: wherein: a material of the adhesion assembly (14) comprises an adhesive tape or an adhesive (page 5, line 16).  
Regarding Claim 10, Kim discloses in figure 2A: further comprising: a reflection element (430,¶ [0060]) disposed on a side of the light guide plate (420) facing towards 
Regarding Claim 11, Kim discloses in figure 2A: wherein the support plate (452) comprises a second surface (bottom) located opposite to the first surface (top) and slidably disposed (before adhesive applied just like applicants) on a surface of the back plate (440).  
Regarding Claim 12, Kim discloses: wherein: the support plate (452) comprises a circuit board (¶ [0061]), and the light source (451) comprises a plurality of light emitting elements (451) fixed to the circuit board (see fig. 1) so as to be supplied with an electric power (this is what a CB does).  
Regarding Claim 13, Kim discloses in figure 2A: a liquid crystal display (¶ [0050, LCD) apparatus comprising: the backlight module (400); and a liquid crystal display panel (200, ¶ [0047]) having a light entry face (bottom in fig. 1), wherein the light exit face (top) of the light guide plate (420) of the backlight module (400) faces towards the light entry face (bottom) of the liquid crystal display panel (420)  
Regarding Claim 14, Kim discloses in figure 2A: a method of manufacturing a backlight module (400), comprising: providing a support plate (452) comprising a first surface (top); providing a light source (451) having a light exit face (to the right) and configured to emit a light from the light exit face, and fixing the light source (451) to the first surface (top) of the support plate(452); providing a light guide plate (420), the light guide plate (420) comprising: a bottom surface; a top surface located opposite to the bottom surface and serving as a light exit face of the light guide plate (420); and a side 
Kim fails to disclose: such that the light entry face of the light guide plate is in direct contact with the light exit face of the light source.

Regarding Claim 23, Kim discloses in figure 2A: wherein the support plate (452) comprises a second surface (bottom) located opposite to the first surface (top) and slidably disposed on a surface of the back plate (440).  
-----------------------------------------------------------------------------------------------
Claims 3-5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (836) in view of Chen et al (Chinese Pub. No. CN207976672, previously cited,  see English machine translation of 08/20/2020 in file provided by applicant).
Regarding Claim 3, Kim discloses: the light source (451) comprises a plurality of light emitting elements arranged in the first direction (see fig. 4).
Kim fails to disclose:  wherein: the adhesion assembly comprises a plurality of the adhesion parts arranged in a first direction,  and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts is located between two adjacent ones of the plurality of light emitting elements.  
Chen (836). teaches in figure 1: wherein: the adhesion assembly (14) comprises a plurality of the adhesion parts (14) arranged in a first direction (see fig. 1, horizontally), the light source (122) comprises a plurality of light emitting elements (122) First Named Inventor: Chaojie ZhangApplication No.: -4- arranged in the first direction (horizontally),  and when viewed in a second direction perpendicular to 
Chen also teaches in the first paragraph on page 7, a concern for absorption of light by the adhesive portions.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide adhesion parts between the light emitting elements of Kim, to minimize absorption of light from the adhesion parts.  
Regarding Claim 4, Kim discloses: wherein: each of the plurality of light emitting elements (451) is configured to emit a light beam (they are LEDs), an orthogonal projection of the light beam on the bottom surface of the light guide plate has a first side and a second side (inherent), the first side and the second side of the orthogonal projection of the light beam make a predetermined angle with each other (inherent), and the predetermined angle is a beam angle of the light emitting element (inherent), 
Kim fails to disclose: and each of the plurality of adhesion parts has a shape of an isosceles triangle, a base of the isosceles triangle is closer to the light entry face of the light guide plate than a vertex angle of the isosceles triangle, and the vertex angle of the isosceles triangle is equal to the beam angle of the light emitting element.  
Chen teaches in figure 4, wherein: each of the plurality of light emitting elements (122) is configured to emit a light beam (they are LEDs), an orthogonal projection of the light beam on the bottom surface of the light guide plate (11) has a first side and a second side (inherent), and one of the first side and the second side of the orthogonal projection of the light beam makes a predetermined angle (inherent) with the other of the first side and the second side (also inherent) of the orthogonal projection of the light 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the beam angle equal to the vertex angle of the (extended) triangle, in the device of Kim, as taught by Chen, to minimize light absorption by the adhesive parts.
Regarding Claim 5, Kim discloses: wherein: each of the plurality of light emitting elements (451) is configured to emit a light beam (they are LEDs),
Kim fails to disclose: and the plurality of adhesion parts are configured such that an orthogonal projection of each of the plurality of adhesion parts on the bottom surface of the light guide plate is located outside orthogonal projections of the light beams of the plurality of light emitting elements on the bottom surface of the light guide plate.  
Chen teaches the plurality of adhesion parts in claim 4.
Chen, in claim 4, is concerned about absorption of light by the adhesion parts and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide adhesion parts outside the 
Regarding Claim 16, Kim discloses in figures 1 and 2A: the light source comprises a plurality of light emitting elements arranged in the first direction,
Kim fails to disclose:  wherein: the adhesion assembly comprises a plurality of the adhesion parts arranged in a first direction, and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts is located between two adjacent ones of the plurality of light emitting elements.  
Chen teaches in figure 1: wherein: the adhesion assembly (14) comprises a plurality of the adhesion parts (14) arranged in a first direction (see fig. 1, horizontally), the light source (122) comprises a plurality of light emitting elements (122) First Named Inventor: Chaojie ZhangApplication No.: -4- arranged in the first direction (horizontally),  and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts (14) is located between two adjacent ones of the plurality of light emitting elements (122)(shown in fig. 1).
Chen also teaches in the first paragraph on page 7, a concern for absorption of light by the adhesive portions.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide adhesion parts between the light emitting elements of Kim, to minimize absorption of light from the adhesion parts.  


Regarding Claim 18, Kim discloses: wherein: each of the plurality of light emitting elements (451) is configured to emit a light beam (inherent),

Chen teaches the plurality of adhesion parts in claim 16.
Chen, in claim 16, is concerned about absorption of light by the adhesion parts and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide adhesion parts outside the orthogonal projections of the light beams to maximize the light that reaches the light guide surface.
---------------------------------------------------------------------------------------------
Claims 6-8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (836) and Chen (672) and further in view of Zhao (Chinese Pub. No. 108132562, previously cited English machine translation previously provided).
 Regarding Claim 6, Kim fails to disclose: wherein: the adhesion assembly further comprises a connection part connecting the plurality of adhesion parts.  
Chen teaches the plurality of adhesion parts between light emitters.
Zhao teaches, at least in figure 10 an adhesion assembly (11-13) further comprising a connection part (11) which would simplify fabrication of the device (not having to mount each adhesive part 12 individually).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a connection part for the adhesive 
Regarding Claim 7, Kim fails to disclose: wherein: the connection part comprises a first strip portion extending in the first direction, and a plurality of second portions extending from the first strip portion to the plurality of adhesion parts and connected to the plurality of adhesion parts, respectively, and the connection part is adhered to the support plate. 
Zhao teaches in figure 10: wherein: the connection part comprises a first strip portion (11) extending in the first direction, and a plurality of second portions (12) extending from the first strip portion (11) to the plurality of adhesion parts (13) and connected to the plurality of adhesion parts (13), respectively, and the connection part is adhered to the support plate (22, CB).  
Same motivation as claim 6.
 Regarding Claim 8, Kim fails to disclose: wherein: the plurality of light emitting elements are located between the first strip portion of the connection part and the light entry face of the light guide plate, and are arranged alternately with the plurality of second portions of the connection part.  
Zhao teaches the claimed connection parts of the adhesive assembly but fails to teach the above limitations.
However, if they were not positioned as claimed then the adhesive strip would block light and defeat the purpose of Zhao’s configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration 
Regarding Claim 19, Kim fails to disclose: wherein: the adhesion assembly (470) further comprises a connection part connecting the plurality of adhesion parts.  
Chen teaches the plurality of adhesion parts between light emitters.
Zhao  teaches, at least in figure 10 an adhesion assembly (11-13) further comprising a connection part (11) which would simplify fabrication of the device (not having to mount each adhesive part 12 individually).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a connection part for the adhesive assembly of Chen, in the device of Kim, as taught by Zhao, to simplify fabrication of the device.
Regarding Claim 20, Kim fails to disclose: wherein: the connection part comprises a first strip portion extending in a first direction, and a plurality of second portions extending from the first strip portion to the plurality of adhesion parts and connected to the plurality of adhesion parts, respectively, and the connection part is adhered to the support plate.  
Zhao teaches in figure 10: wherein: the connection part comprises a first strip portion (11) extending in the first direction, and a plurality of second portions (12) extending from the first strip portion (11) to the plurality of adhesion parts (13) and connected to the plurality of adhesion parts (13), respectively, and the connection part is adhered to the support plate (22, CB).  
Same motivation as claim 19.
Regarding Claim 21, Kim fails to disclose: wherein: the plurality of light emitting elements (451) are located between the first strip portion of the connection part and the light entry face of the light guide plate (420), and are arranged alternately with the plurality of second portions of the connection part.  
Zhao teaches the claimed connection parts of the adhesive assembly but fails to teach the above limitations.
However, if they were not positioned as claimed then the adhesive strip would block light and defeat the purpose of Zhao’s configuration.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed configuration using the connection portions of Zhao, in the device of Chen, to avoid blocking light emitted from the light sources.

---------------------------------------------------------------------------------------------
Response to Arguments
	 Applicant’s arguments presented on 09/09/2021 are moot in light of applicant’s amendment of independent claims 1 and 14. Therefore, this action is final.
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879